RESOLUCIÓN
En vista de que han transcurrido aproximadamente un año y siete meses desde la suspensión del Sr. Harley Rullán Castillo, en atención a que el Colegio de Abogados dio por desistida la querella y el peticionario subsanó todas las deficiencias encontradas en su obra notarial, se autoriza su reinstalación únicamente al ejercicio de la abogacía.

Publíquese.

*846Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(JFdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo